Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-2664

                  FERNANDO VARGAS ALICEA ET AL.,

                       Plaintiffs, Appellants,

                                      v.

              CONSORTIUM MAYAGÜEZ/LAS MARIAS ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                 Selya and Lynch, Circuit Judges.



     Israel Roldán González for appellants.
     Edelmiro Salas González for appellee Consortium Mayagüez/Las
Marías.
     Vanesa Vicéns Sánchez, with whom Juan Rafael González Muñoz
and González Muñoz & Vicéns Sánchez were on brief, for remaining
appellees.



                              March 24, 2006
          Per Curiam.    In this case, the primary plaintiff, a

disabled youth, charges the defendants (all public entities or

officials) with disability discrimination.1 After a lengthy period

of pretrial discovery, the district court wrote a thoughtful

rescript granting the defendants' motion for summary judgment.

Vargas Alicea v. Consortium Mayaguez/Las Marias, 360 F. Supp. 2d

367 (D.P.R. 2005).   This appeal followed.

          We have stated before, and today reaffirm, that when a

trial court accurately takes the measure of a case, applies the

appropriate legal rules, and articulates a convincing rationale,

"an appellate court should refrain from writing at length to no

other end than to hear its own words resonate."       Lawton v. State

Mut. Life Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996).             We

frequently have followed this admonition in suitable instances,

see, e.g., Cruz-Ramos v. P.R. Sun Oil Co., 202 F.3d 381, 383 (1st

Cir. 2000); Ayala v. Union de Tronquistas, Local 901, 74 F.3d 344,

345 (1st Cir. 1996); Holders Capital Corp. v. Cal. Union Ins. Co.

(In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38

(1st Cir. 1993), and the case at hand fits neatly within that

integument.   Consequently,   we   affirm   the   judgment   below   for

substantially the reasons set forth in the lower court's well-

crafted opinion.



     1
      The claims of the remaining plaintiffs are purely derivative
and need not be analyzed separately.

                                -2-
            We add only that the central question here is not, as the

plaintiffs assume, who was responsible for obtaining the waiver

needed to satisfy the Government Ethics Office.                The question,

rather, is whether there is sufficient evidence that either the

waiver    requirement    or   the   failure   to   procure   the   waiver   was

attributable to disability discrimination.            On this record, that

question must be answered in the negative.

            We need go no further.            Having perused the briefs,

entertained oral argument, and carefully canvassed the record, we,

like the district court, find no significantly probative evidence

sufficient to create a genuine issue of material fact on the

question of discriminatory animus.            Accordingly, the defendants

were, as the district court ruled, entitled to judgment as a matter

of law.

Affirmed.    No Costs.




                                      -3-